Citation Nr: 1529907	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a left heel fracture.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 23 to November 1, 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The case was brought before the Board in October 2011 and August 2014, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims, to include affording her adequate VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not show a current disability in the left heel.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a left heel fracture have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A pre-adjudicating letter dated in June 2007 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  VA outpatient treatment records, moreover, are in the claims folder and were considered in rendering this decision.  The Veteran has not identified any other documents that she feels would be relevant to her claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded an appropriate VA examination in September 2014.  The Board finds the examination and opinion rendered is adequate for deciding the claim herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion addressed current symptoms, whether a diagnosis was present, and evaluated the likely etiology of current symptoms and/or diagnostic findings providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence, to include lay statements, and testing was considered by the examiner.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

The Veteran contends her military service included significant overuse of all her joints.  She notes extensive in-service treatment for recurring stress fractures of her lower body, to include her left heel.  Indeed, she is service connected for various joint-related conditions of her lower extremities, but not her left heel specifically.

Her service treatment records confirm ongoing problems during her short military career related to her knees, shins, ankles, and feet.  Specifically, October 2006 treatment records note a history of closed stress fracture of the left heel as well as "overuse syndrome" of the bilateral knees and feet.

After service, VA outpatient treatment records are largely silent with regard to her left heel.  In fact, treatment records related to her low back note heel to toe walking without any difficulties.  Other than some self-reported problems with swelling of the feet on overuse, the treatment records do not indicate chronic heel complaints or diagnoses.

The Veteran was first afforded a VA examination in July 2007, which indicated a negative bilateral foot examination.  In a November 2011 VA examination, the examiner noted complaints of bilateral lower extremity swelling, but did not address the Veteran's left heel specifically.  In a December 2012 addendum opinion, the examiner found the Veteran's contended left heel stress fracture was less likely than not related to service because the service treatment records were silent as to such an injury and there was no current objective evidence of this diagnosis.

The Board remanded the claim in August 2014 finding the examinations, and specifically the December 2012 addendum opinion, inadequate.  In contrast to the December 2012 opinion, the service treatment records do confirm a left heel stress fracture during her military service.  A new examination was indicated requiring the examiner to proffer an opinion as to whether the Veteran has any current heel diagnoses related to the in-service stress fracture.

A new VA examination was provided to the Veteran in September 2014.  The examiner noted the Veteran's in-service history of a heel stress fracture as well as her description of in-service symptoms, injuries, and physical therapy.  Specifically, the examiner noted the Veteran's contentions that she fell between 40-45 feet in service, where her heels hurt immediately thereafter.  The examiner noted the Veteran's six months of physical therapy, which ultimately led to a discharge from the military and her current complaints of tightness in the Achilles tendon and pain in her heels with overuse.  On examination, however, the examiner found no pathology to warrant a diagnosis.  The examiner opined that the Veteran's left heel condition is "less likely than not" related to service because she did not have a chronic heel condition based on the current exam.  The examiner further noted that a stress fracture will generally heal without chronic complications and from the current x-rays, it appears her heel stress fracture did, in fact, heal well.  

The Board finds the medical examination and opinion rendered persuasive.  They are based on a thorough physical examination, a complete review of the claims folder, and consideration of the Veteran's lay statements.  Also compelling, no medical professional has ever linked any of the Veteran's claimed heel problems or complaints with any incident of her military service or otherwise disagreed with the examiner's findings.  In fact, the medical evidence does not confirm a current diagnosis of the left heel.

The Board does not doubt the Veteran's description of in-service events or current symptoms, but in this case there is nothing to support these current symptoms are related to her military service.  Indeed, there is evidence to the contrary.  

Thus, even fully considering the Veteran's lay description of military events, medical history, and current symptoms, the evidence does not support her claim.  As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for residuals of a left heel fracture is denied.


REMAND

The Veteran claims she over-trained her joints in the military, to include her left shoulder, and has chronic left shoulder strain since her military service.  The claim was last remanded by the Board in August 2014 finding prior VA examinations inadequate and, therefore, a new VA examination was necessary.

Specifically, the Veteran was afforded a VA examination in November 2011.  Therein, along with an addendum opinion in December 2012, the examiner opined that the Veteran's left shoulder examination reflected a reduction in flexion of 10 percent.  The reduced motion, however, was not related to her military service because the examiner found no evidence of in-service injury or complaints related to her left shoulder in the service treatment records.

In contrast, the Veteran's service treatment records reflect a self-reported history of a broken left clavicle (or collar bone) in her childhood.  The Veteran reported this injury on her February 2006 entrance examination and the October 2006 separation examination.  An October 2006 service treatment record, moreover, notes chronic shoulder strain.  It is unclear what shoulder or whether both shoulders were affected.  

The Board previously remanded the claim finding the examiner relied on incorrect factual premises and, therefore a new VA examination was necessary.  The prior remand directive specifically asked the examiner to consider the in-service treatment for chronic shoulder strain and the reported history of a broken collar bone (specifically, her left clavicle) in childhood.  

The Veteran was provided a new VA examination in September 2014, but unfortunately, the new examination is similarly flawed.  The examiner found the Veteran's left shoulder condition to be unrelated to her service.  In the rationale portion of the opinion, the examiner indicates, "Veteran denies ever having a clavicle fracture prior to military.  I couldn't find any records or documentation of a clavicle fracture in the [service treatment records]."  

Again, the documented history of the Veteran's childhood collarbone fracture is found in both the February 2006 enlistment examination and the November 2006 separation examination, specifically noting the "left" clavicle as fractured.  The 2014 VA examiner also did not address at all the in-service complaints and treatment for chronic shoulder strain.  As such, the Board finds the examination opinion inadequate and non-responsive to the Board's prior Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance). A new VA examination is indicated.

The RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records from January 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her left shoulder claim, to include any VA or non-VA facilities at which she received treatment for the disorder at issue since January 2013.  Regardless of her response, the RO/AMC must obtain recent VA outpatient treatment records from January 2013 to the present. 

2.  After the above is completed and records are obtained to the extent available, provide the Veteran a new VA joint examination to determine the nature and etiology of any and all left shoulder conditions found. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

As indicated in the prior remand directive, the VA examiner is specifically directed to consider February 2006 and October 2006 in-service examinations, which note the Veteran's history of a broken collarbone as a child, specifically her left clavicle.  The examiner is also directed to consider October 2006 service treatment records noting "chronic shoulder strain" as well as symptoms since service.

Based on the examination, consideration of the Veteran's lay statements, and review of the records, the examiner should itemize all diagnoses found and, as to each diagnosis, render an opinion as to each of the following:

(a) Given the notation of a past left clavicle fracture (i.e., a broken collarbone in childhood), is there clear and unmistakable evidence that a chronic left shoulder disability preexisted service?  If a disorder is found to have preexisted service, did it worsen beyond its natural progression during service?  
   
(b) With respect to any additional left shoulder disorder present during the period of the claim, the examiner should state an opinion as to whether it is "at least as likely as not" (50 percent or better probability) that the left shoulder disorder originated during active duty or is otherwise etiologically related to service, in light of in-service treatment for chronic shoulder strain.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


